MEMORANDUM OPINION
 
No. 04-09-00539-CR
and 04-09-00540-CR
 
Dominique FRANKLIN,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 227th Judicial
District Court, Bexar County, Texas
Trial Court Nos. 2008-CR-6844A
and 2008-CR-6843A
Honorable Philip A.
Kazen, Jr., Judge Presiding
 
PER CURIAM
 
Sitting:            Rebecca Simmons,
Justice
                        Steven
C. Hilbig, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed:  October 7, 2009
 
DISMISSED
 
The
trial court certifications in both of these appeals state that these cases are
“plea-bargain case[s], and the defendant has NO right of appeal.”  Rule 25.2(d)
of the Texas Rules of Appellate Procedure provides, “[t]he appeal must be
dismissed if a certification that shows the defendant has a right of appeal has
not been made part of the record under these rules.”  Tex. R. App. P. 25.2(d). 
Appellant’s
counsel filed written notices with this court that counsel reviewed the records
and, in either case, “can find no right of appeal for Appellant.”  We construe
these notices as an indication that appellant will not seek to file amended
trial court certifications showing that he has the right of appeal.  See
Tex. R. App. P. 25.2(d); 37.1; see
also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no
pet.).  In light of the record presented, we agree with appellant’s counsel
that Rule 25.2(d) requires this court dismiss these appeals.  Accordingly,
these appeals are dismissed.
 
PER
CURIAM
 
DO NOT PUBLISH